                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,
                                                                                          Case No. 21-cv-03458-PJH
                                   8                   Plaintiff,

                                   9             v.                                       ORDER DIRECTING PLAINTIFF TO
                                                                                          FILE PROPOSED SUBPOENA
                                  10     JOHN DOE SUBSCRIBER ASSIGNED
                                         IP ADDRESS 71.136.136.171,                       Re: Dkt. No. 7
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of plaintiff’s ex parte application for leave to serve a third-
                                  15   party subpoena on Doe defendant’s internet service provider, AT&T U-Verse (“AT&T”).

                                  16   Dkt. 7. Plaintiff fails to include a copy of its proposed subpoena as part of its application.

                                  17          The court ORDERS plaintiff to file a copy of the subpoena that it seeks to serve on
                                  18   AT&T or any other “provider” of “Internet services” (as plaintiff notes in its proposed order

                                  19   (Dkt. 7-2) at paragraph three). Within three days of this order, plaintiff must file the

                                  20   above-referenced subpoena (and only that subpoena) as a separate docket entry.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 24, 2021

                                  23                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  24                                                 United States District Judge
                                  25

                                  26

                                  27

                                  28
